Smith, J.
— “ As the contract proved, was a special one, for tfe- m livery of specified quantities of flour and bran, and does not ap to have been rescinded, the measure of the damages which in-*185j'laítiüíi' would have been entitled to recen «*r, for a breach of it by the defendants, was the value of the jluiir and bran the former was to receive, and not the price or value of the wheat delivered by him, "We Ihitih. there (ore, the evidence thus offend and rejected, would not líate sun anted Ike cause of action, and would not have entitled the jilaintiil' to a judgment if it had all been admitted. See Ellison v. Dove, 8 Blackf, 571.”
jiufc/nutf u'jjinntd, dec.